Title: To George Washington from Benjamin Lincoln, 31 July 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                     My Dear GeneralCamp July 31st 1781
                  
                  From the friquent applications made to me this morning for passes to the Inhabitants to pass through Camp in Search of Horses, Cattle &c., said to be taken from them, carried down to the Enemys Lines, and by us brought back, I am convinced that under pretence of this search a good account may be taken of our Situation and Numbers, as every Tent may be told and the fullest representation made thereof to the Enemy.
                  That the Inhabitants may have Justice done them, with security to the Army, I beg leave to propose that all Horses and Cattle taken below either by the American or French Troops be enrolled at the Waggon Master General’s office with their natural and Artificial marks.  When any of the Inhabitants apply, they should be called on to give in the description of his Beast lost, that compared with the record, an immediate determination may be had whether any such are in our possession.  I am Dear General your Obt: Servant
                  
                     B. Lincoln
                  
               